


Exhibit 10.28

 

CONSULTING AGREEMENT

 

This consulting agreement (the “Agreement”), dated as of November 19, 2014, is
by and among Alphabet Holding Company, Inc., a Delaware corporation (“Parent”),
Parent’s wholly-owned subsidiary, NBTY, Inc., a Delaware corporation (together
with any successor thereto, the “Company”), each with a place of business at
2100 Smithtown Avenue, Ronkonkoma, New York 11779 and Glenn Schneider  residing
at 4 Vandercrest Court, Dix Hills, NY 11746 (“Consultant”).

 

Recitals

 

1.                                      Consultant is a former employee of the
Company whose employment was terminated by the Company pursuant to
Section 3(a)(iv) of that certain Employment Agreement, dated as of August 6,
2012, among Consultant, Parent and the Company, as of October 31, 2014 (the
“Employment Termination Date”).

 

2.                                      Company has engaged Consultant to
provide the Services (as defined below) to Company and wishes to memorialize
such arrangement pursuant to the terms and conditions set forth in this
Agreement.

 

Agreement

 

The parties, intending to be legally bound, hereby agree as follows:

 

1.                                      Termination.

 

(a)                                 The term of this Agreement will commence on
the date hereof and continue until the earlier of November 1, 2015 or
termination of the term of the Services under this Agreement in accordance with
its terms (such term, the “Term”).

 

(b)                                 Company may terminate or suspend the Term of
this Agreement immediately for Cause (as defined below).

 

(c)                                  As used herein, “Cause” means the
termination by the Company or Parent of this Agreement due to any one or more of
the following events: (i) the Consultant’s willful misconduct with regard to the
Company or the Parent that results in a significant adverse impact on the
Company or the Parent; provided that no act or failure to act on Consultant’s
part will be considered “willful” unless done, or omitted to be done, by
Consultant not in good faith or without reasonable belief that his action or
omission was in the best interests of the Company or Parent; (ii) the Consultant
being indicted for, convicted of, or pleading nolo contendere to, a felony or
intentional crime involving material dishonesty other than, in any case,
vicarious liability or traffic violations; (iii) the Consultant’s conduct
involving the use of illegal drugs; and/or (iv) the Consultant’s failure to
attempt in good faith (other than when absent because of physical or mental
incapacity) to follow a lawful directive of the Company or Parent within ten
(10) days after written notice of such failure; provided, that in any case of
the foregoing, the Company or Parent has provided reasonable notice to
Consultant and Consultant has been given an opportunity, together with counsel,
to be heard before the Executive Committee of the Company’s or the Parent’s
Board of Directors, and thereafter whether or not an event giving rise to
“Cause” has occurred will be determined by the Executive Committee of the
Company’s or the Parent’s Board of Directors reasonably and in good faith.

 

(d)                                 Upon termination/expiration of this
Agreement, Consultant shall execute and deliver the Release attached hereto as
Exhibit A.

 

1

--------------------------------------------------------------------------------


 

2.                                      Services to be Provided.

 

(a)                                 Consultant agrees to advise the Company’s
Chief Executive Officer and the Board of Directors of the Company and its
Affiliates on strategic matters and other transitional and consulting services
to be reasonably requested and authorized by the Company’s Chief Executive
Officer (the “Services”). For purposes of this Agreement, the Company’s
“Affiliates” means NBTY, Inc. and its wholly-owned subsidiaries.  The Services
shall be performed during normal work hours, from either Consultant’s home or
the Company’s headquarters located at the address set forth in the introductory
paragraph of this Agreement, it being understood and agreed that (i) Consultant
shall not be obligated to perform the Services for more than 10 hours a week and
(ii) Consultant shall be free to pursue other business, civic and employment
opportunities subject to the limitations included in this Agreement and the
Stock Option Agreement (including, without limitation, Article 4 therein) (as
defined below).

 

(b)                                 Consultant warrants that the Services will
be performed in a good and workmanlike manner and in accordance with the highest
standards of professional and ethical competence and integrity in Consultant’s
industry, and with the care, skill, prudence and diligence that a prudent person
acting in a like capacity and familiar with the provision of such Services would
use. In performing the Services, Consultant will observe and comply with all
applicable laws and regulations and Company’s Code of Business Conduct and other
Company rules, policies and procedures, in each case in effect from time to
time; provided that Consultant is provided with copies of all such Company
rules, policies and procedures on the later of the date of this Agreement or at
least 30 days prior to Consultant being held responsible for compliance with
such rules, policies and procedures. Company will provide Consultant with
material, information, and access to its representatives and properties as
Consultant reasonably requests in order to perform the Services.

 

(c)                                  All deliverables, outcomes, and other work
product resulting from or arising in connection with the Services (“Work
Product”) and Inventions (as defined below) will be performed and created in
conformance with performance criteria set forth herein and shall be subject to
the terms of this Agreement and the Company’s policies regarding confidentiality
and Inventions, Works (as defined below), and Work Product  (including, without
limitation, as being a works for hire owned by the Company), so long as
Consultant is provided with all copies of such policies on the later of the date
of this Agreement or at least 30 days prior to Consultant being held responsible
for compliance with such rules, policies and procedures.

 

(d)                                 While at Company’s premises or a third
party’s premises on Company’s behalf, Consultant must (i) comply with the
requests, rules and regulations regarding personal or professional conduct
(including the wearing of a particular uniform, identification badge or personal
protective equipment and adhering to regulations and general safety practices or
procedures) generally applicable to such site, which (x) have been provided to
Consultant by Company or (y) are standard in the industry, and (ii) otherwise
conduct himself in a businesslike manner.

 

(e)                                  Consultant shall be permitted to maintain
possession of the Company laptop and cell phone that he used during his previous
employment with the Company, provided that this and any other equipment provided
by the Company to the Consultant in connection with the Services will be
returned to the Company within 5 days of the expiration of the Term of this
Agreement, and this obligation will survive termination/expiration of the Term
of this Agreement.

 

3.                                      Fees/Benefits/Options.

 

(a)                                 The Company will pay to Consultant aggregate
fees of $525,000 for the Services, payable in weekly installments during the
Term.  The Company will reimburse the Consultant

 

2

--------------------------------------------------------------------------------


 

for all reasonable travel and other expenses incurred by Consultant in the
performance of Services in accordance with the Company’s expense reimbursement
policy; provided, however, that all travel must be arranged in accordance with
the Company’s travel policy.  The payments provided hereunder shall not be
reduced by any compensation earned by Consultant as a result of employment by or
consultancy status with any other person or entity after the Employment
Termination Date or otherwise.

 

(b)                                 The Consultant will not be eligible for, and
will not participate in, any employee pension, health, welfare, or other fringe
benefit plan, of the Company, except for any COBRA related benefits referred to
below.  The Company will not obtain worker’s compensation insurance covering the
Consultant. The parties agree that if Consultant so elects on a timely basis,
and if he participated in the Company’s medical, dental, vision, Employee
Assistance Program and Healthcare Flexible Spending account as of the Employment
Termination Date, Consultant may continue coverage under these plans through the
Consolidated Omnibus Budget Reconciliation Act, as amended, any other applicable
law and the terms of the applicable insurance plan (“COBRA”).  In the event that
Consultant elects to continue coverage through COBRA, such coverage shall
continue in accordance with COBRA in the same manner until 18 months following
the Employment Termination Date (the “Continuation Period”) at the same cost to
Consultant as he participated as an employee (with the Company continuing to pay
the employer’s portion) in such medical, dental, vision, Employee Assistance
Program or Healthcare Flexible Spending immediately prior to his Employment
Termination Date (subject to changes in each or any of the foregoing to the
extent the Company adopts any other medical, dental, vision, Employee Assistance
Program or Healthcare Flexible Spending plans or changes the terms of the plans,
in each case on or after the Employment Termination Date); provided, however,
that if (i) any plan pursuant to which such benefits are provided is not, or
ceases prior to the expiration of the period of continuation coverage to be,
exempt from the application of Section 409A of the Internal Revenue Code of
1986, as amended, under Treasury Regulation Section 1.409A-1(a)(5), or (ii) the
Company is otherwise unable to continue to cover Consultant under its group
health plans without incurring penalties (including without limitation, pursuant
to Section 2716 of the Public Health Service Act), then, in either case, an
amount equal to each remaining Company subsidy shall thereafter be paid to
Consultant in substantially equal monthly installments over the continuation
coverage period (or the remaining portion thereof).  The Continuation Period for
payment of coverage premiums under this Agreement shall run concurrently with
the continuation period federally mandated by COBRA or any other legally
mandated federal, state, or local coverage period for benefits provided to
terminated employees under the health care plan.  At the expiration of the Term,
Company shall pay Consultant an additional $10,000, which amount shall be used
by Consultant to pay health benefits.

 

(c)                                  Consultant, in his former capacity as
employee of the Company, had entered into a Stock Option Agreement, dated
May 13, 2011 with Parent pursuant to which he was granted certain options to
purchase shares of the Parent’s common stock (as amended by an Amendment,
effective December 12, 2013, the “Stock Option Agreement”). The Performance
Options (as defined in the Stock Option Agreement) had not vested as of the
Employment Termination Date and were forfeited and cancelled. In consideration
of entering into this Agreement, the parties agree that (i) during the Term of
this Agreement, Consultant’s Time Options (as defined in the Stock Option
Agreement) will continue to vest in accordance with the schedule set forth in
Section 2.1 of the Stock Option Agreement and Consultant shall be treated as
remaining continually in service as a “Service Provider” (as defined in the
Stock Option Agreement) under the Parent’s Equity Incentive Plan and the Stock
Option Agreement; (ii) subject to Section 3(f) below, Section 2.3 of the Stock
Option Agreement is null and void with respect to Time Options; and (iii) any
and all unvested Time Options shall become fully vested at the effective time of
the first Liquidity event (as defined in the Stock Option Agreement).

 

(d)                                 The parties agree that Consultant shall
continue to be subject to Article 4 of the Stock Option Agreement until the
earlier of (i) October 31, 2016 and (ii) the effective time of the first

 

3

--------------------------------------------------------------------------------


 

Liquidity Event (as defined in the Stock Option Agreement).

 

(e)                                  If Consultant dies or becomes disabled
during the Term, the Company shall continue to make all payments provided in
this Section 3 and to offer all benefits described in this Section 3 to
Consultant’s heirs.

 

(f)                                   Notwithstanding anything to the contrary
contained herein, upon termination of this Agreement by Company for Cause,
pursuant to the terms of this Agreement, any unvested Time Options shall be
automatically cancelled.

 

4.                                      Consultant’s Status. The Consultant is
an independent contractor and is not an employee, partner, or co-venturer of, or
in any other service relationship with, the Company. The manner in which
Consultant’s services are rendered will be within Consultant’s sole control and
discretion.  The Consultant is not authorized to speak for, represent, or
obligate the Company in any manner without the prior express written
authorization from an officer of the Company.  The Consultant will be
responsible for all taxes arising from compensation and other amounts paid under
this Agreement.  The Company will not withhold any federal, state, or local
income tax, or payroll tax of any kind, on its payments to the Consultant, and
the Consultant understands that he is responsible to pay (and shall indemnify
the Company against), according to law, such taxes.  Each party agrees to
provide the other party all information necessary for the other party to
discharge all its federal, state and local tax obligations arising hereunder or
in relation hereto.

 

5.                                      Consultant’s Representations and
Warranties; Certain Obligations.

 

(a)                                 Consultant represents that he has the right
to enter into and fully perform this Agreement, and that no Work Product or
Services will in any way infringe upon or violate any applicable law, rule or
regulation, any contract with a third party or any rights of any third person,
including, without limitation, rights of patent, trade secret, trademark or
copyright.

 

(b)                                 Consultant will not, directly or indirectly,
during or after the Term of this Agreement, make any false or malicious
statement, oral or written, which is injurious to the business reputation or
operations of Company or its Affiliates or such party’s officers or directors,
as applicable, or which may interfere with the good will of Company or its
relations with its customers and suppliers.

 

(c)                                  Consultant understands and agrees that in
providing the Services, he may be provided access to information, whether or not
in tangible form, which is the exclusive property of Company, or its Affiliates,
and which is not known generally by the public, whether embodied in memoranda,
manuals, drafts, letters, drawings or other documents, computer disks, tapes or
other information storage devices or any other media (“Proprietary
Information”). Proprietary Information includes all results, intermediate and
final, of Company’s research activities in which Consultant may participate or
of which Consultant may obtain knowledge during his engagement, together with
business, manufacturing and research methods, including without limitation
product designs and specifications; manufacturing procedures; designs and
tolerances; research tools; test procedures; prices and pricing formulae;
patents; trade secrets; proprietary software; analysis; source codes; plans;
devices; sales or marketing plans; techniques; materials; designs; cost
information; customers’ special materials and product specifications and
requirements; information concerning suppliers; sales records; sales reports;
customer lists; customer contact reports; and customer records and any other
confidential information or proprietary assets of the Company or its Affiliates;
and, in each and any case with respect to such information, all compilations,
summaries, notes, memoranda and analyses thereof  or based or derived therefrom
in any part.  Consultant will not disclose any Proprietary Information to any
third party.  Consultant agrees to treat Proprietary Information as confidential
both during his engagement and

 

4

--------------------------------------------------------------------------------


 

thereafter and will recognize and protect the property rights of Company in its
Proprietary Information.

 

(d)                                 Consultant agrees that all materials or
media containing Proprietary Information, whether created by Consultant or
others, which comes into his custody, possession or control, are the exclusive
property of Company to be used by Consultant only in the course of providing the
Services. Consultant will take all necessary steps to maintain the
confidentiality of such information. Consultant will not copy or remove such
materials or copies thereof from Company premises, and will not use the
Proprietary Information, except for the purpose of providing the Services.
Consultant further agrees to deliver such materials or copies thereof and all
tangible property of Company in its possession to Company upon the earlier of
(i) a written request by Company or (ii) termination/expiration of the Term of
this Agreement. After such delivery, Consultant will not retain any such
materials or copies thereof or any such tangible property.  Upon Company’s
written request, Consultant shall certify to the Company in writing that he has
so delivered such materials or copies thereof and all tangible property of
Company in his possession.

 

6.                                      Intellectual Property.

 

(a)                                 In this Agreement, “Intellectual Property”
means all works, including literary works, pictorial, graphic and sculptural
works, architectural works, works of visual art, and any other work that may be
the subject matter of copyright protection; advertising and marketing concepts;
information; data and databases; formulas; designs; models; drawings; computer
programs, including all documentation, related listings, design specifications,
and flowcharts; trade secrets; and any inventions, including all processes,
machines, manufactures and compositions of matter and any other invention that
may be the subject matter of patent protection; and all statutory protection
obtained or obtainable thereon.

 

(b)                                 Consultant will promptly disclose to Company
all Work Product, Works and the Intellectual Property inherent therein created
by Consultant during the Term of this Agreement in connection with the Services.

 

(c)                                  All works, such as articles, news stories,
press releases, profiles, scripts, software, programs, program listings, program
tools, documentation, reports and drawings the Consultant creates under this
Agreement (collectively, the “Works”) are “works made for hire.” Company will be
deemed the owner and author of the Works. If any of the Works do not qualify as
“works made for hire,” Consultant hereby assigns to Company all right, title and
interest (including ownership of copyright) in such Works. Such assignment
allows Company to obtain in Company’s name, copyrights, registrations and
similar protections, which may be available in the Works. Consultant agrees to
execute such further documents and to do such further acts as may be necessary
to perfect, register or enforce Company’s rights in and to any such Works.
Consultant will give Company at least one copy of all the Works. If any
preexisting materials are contained in the Works that Consultant provides to
Company, Consultant grants Company: (i) an irrevocable, nonexclusive, worldwide,
paid-up license to use, execute, reproduce, display, perform, distribute
(internally and externally) copies of, and prepare derivative works based on,
such Works; and (ii) the right to authorize others to do so. An “Invention” is
any idea, concept, design, technique, invention, discovery or improvement,
whether or not patentable, that Consultant first conceives or reduces to
practice while performing under this Agreement, and for which a patent
application is filed. Consultant grants to Company: (i) an irrevocable,
nonexclusive, worldwide, paid-up license (under any patent covering an
Invention) to make, have made, use, lease, sell or otherwise transfer, any
apparatus, and to practice any method, covered by an Invention; and (ii) the
right to authorize others to do so.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding the above, the parties may
mutually agree in writing to override the ownership provisions such that
Consultant will retain all or partial ownership of certain Intellectual Property
rights associated with certain Work Product(s). If and to the extent the parties
do override the ownership provisions with respect to any Intellectual Property,
such that Consultant retains ownership thereof, then Consultant will grant
Company all or partial ownership of certain Intellectual Property rights
associated with certain Work Product.  Consultant hereby grants Company and its
Affiliates, a perpetual, irrevocable, fully paid, royalty-free, worldwide,
non-exclusive license (with sub-licensing rights) to possess, use, modify and
create derivative works from such Intellectual Property. Consultant further
agrees that it will not use any such Intellectual Property created under this
Agreement and retained pursuant to these override provisions, directly or
indirectly, for the benefit of, or grant any rights in such Intellectual
Property to, any third party.

 

7.                                      Injunctive Relief.

 

(a)                                 Consultant acknowledges and agrees that the
restrictions and obligations contained in this Agreement are necessary for the
protection of the business of Company, and Consultant considers these
restrictions and obligations to be reasonable for such purpose. Consultant
acknowledges that the breach or threatened breach of any of the covenants and
agreements contained herein cannot reasonably or adequately be compensated in
damages and that such breach will cause Company irreparable loss or damage.
Accordingly, notwithstanding anything to the contrary contained in this
Agreement, Company, in addition to and not in limitation of any and all other
rights and remedies, at law or in equity, will be entitled to injunctive or
other equitable relief restraining Consultant from committing or continuing such
breach and Consultant waives any requirement for the security or posting of any
bond in connection with such remedy.

 

(b)                                 The provisions of this Section 7 will be
construed as an agreement independent of any other provision contained in this
Agreement and will be enforceable in both law and equity notwithstanding the
existence of any claim or cause of action of Consultant against Company.

 

8.                                      [Intentionally Omitted] .

 

9.                                      Anti-Bribery Law Compliance.

 

(a)                                 The Consultant represents and warrants that
none of its affiliates is an official, agent, employee, or representative of any
national, provincial, or local government, political party, political candidate,
or public international organization, nor is any of them an immediate family
member (such as a parent, child, spouse, or sibling) of such an official, agent,
employee, or representative or affiliate.  The Consultant will notify the
Company promptly if circumstances during the Term render the preceding
representation and warranty inaccurate.

 

(b)                                 The Consultant represents and warrants that
he is familiar with and understands the U.S. Foreign Corrupt Practices Act
(“FCPA”), the U.K. Bribery Act, and all other applicable anti-bribery laws, and
has not, and will not, violate these laws.  The Consultant further represents
and warrants that he has read and fully understands the Company’s policy to
comply fully with these laws, a copy of which is attached as Exhibit B, and will
cooperate with the Company to ensure compliance with all applicable anti-bribery
laws in the performance of this Agreement.

 

(c)                                  In performance of its obligations under
this Agreement, neither the Consultant, nor any person acting on behalf of the
Consultant, will (1) authorize the giving of, offer, or give anything of value
to a government official, a political party or party official, a political
candidate, or an official of a public international organization for the purpose
of obtaining, retaining, or directing business to any

 

6

--------------------------------------------------------------------------------


 

person by (i) influencing any act or decision by the recipient, or (ii) inducing
the recipient to do, or omit to do, any action in violation of the recipient’s
lawful duty, or (iii) securing any improper advantage; or (2) authorize the
giving of, offer, or give anything of value to any other person with knowledge
or firm belief that all or a portion of the payment or gift will be offered,
given, or promised, directly or indirectly, to any of the persons described in
clause (1), for any of the purposes stated in clause (1).

 

(d)                                 The Consultant will not retain any agents,
subagents, representatives, consultants, or other persons to assist in carrying
out the Consultant’s duties under this Agreement without the prior written
consent of Company.

 

(e)                                  All payments to the Consultant under this
Agreement will be made by wire transfer to the Consultant’s account at a bank
designated by Consultant or by check payable to Consultant.  All charges for
services rendered by the Consultant to Company will fairly and accurately
reflect the circumstances, activities, and transactions involved.

 

(f)                                   If the Consultant’s performance under this
Agreement is reasonably determined by Company to be contrary to (a) applicable
anti-bribery laws, (b) Consultant’s representations as set forth in Section 9 of
this Agreement, or (c) any applicable laws or regulations, then this Agreement
will be null and void from its inception, and in such event any compensation
paid or accrued will be forfeited by the Consultant, and no future payments or
accruals will be made by the Company for the Consultant’s account.

 

10.                               Miscellaneous.

 

(a)                                 Entire Agreement. This Agreement and the
Stock Option Agreement set forth the entire agreement and understanding between
the parties with respect to the provision of the Services by Consultant to
Company and supersede all prior agreements, arrangements and understandings
between the parties with respect thereto.

 

(b)                                 Modification; Waiver. This Agreement may be
amended, modified, superseded, canceled, renewed or extended, and the terms or
covenants hereof may be waived, only by an instrument executed by the parties
hereto, or in the case of a waiver, by the party waiving compliance. A waiver of
any of the terms or conditions of this Agreement, or any breach thereof, will
not be deemed a waiver of such term or condition for the future, or of any other
term or condition, or of any subsequent breach thereof. All rights and remedies
reserved to Company under this Agreement will be cumulative and will not be in
limitation of any other right or remedy that Company may have at law, in equity,
or otherwise.

 

(c)                                  Notices. All notices, demands, requests,
consents, approvals, waivers and other communications required to be given under
this Agreement must be in writing and given by nationally recognized overnight
courier using next business day delivery, or facsimile, to the parties at the
addresses set forth above or to such other address as either party may hereafter
specify by notice to the other party. Notice will be deemed to have been duly
given upon actual receipt or first attempted delivery if delivery is refused.

 

(d)                                 Governing Law; Disputes. This Agreement (and
all claims, controversies or disputes arising under (or out of) or related to
this Agreement or the relationship between the parties) shall be governed by and
construed in accordance with and enforced under the laws of the State of New
York.  Any disputes or controversy arising under or in connection with this
Agreement shall be governed by Section 11(i) of the Employment Agreement.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Assignability and Binding Effect. This
Agreement may not be assigned by Consultant without the prior written approval
of Company. The Company may assign its rights and obligations under this
Agreement to any successor to all or substantially all of the business or assets
of the Company. Subject to the foregoing, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the heirs, representatives,
successors and assigns of Company and Consultant.

 

(f)                                   Invalidity. The invalidity of any part of
this Agreement is not intended to render invalid the remainder of this
Agreement. If any provision of this Agreement is so broad as to be
unenforceable, such provision is intended to be interpreted to be only so broad
as is enforceable.

 

(g)                                  Survival. The provisions of Sections 3
through 10 will survive any termination/expiration of the Term of this
Agreement.

 

(h)                                 References to “contractor” and
“subcontractor” below are to “NBTY” and “Supplier,” respectively, as applicable:

 

This contractor and subcontractor shall abide by the requirements of 41 CFR
60-300.5(a). This regulation prohibits discrimination against qualified
protected veterans, and requires affirmative action by covered prime contractors
and subcontractors to employ and advance in employment qualified protected
veterans.”

 

This contractor and subcontractor shall abide by the requirements of 41 CFR
60-741.5(a). This regulation prohibits discrimination against qualified
individuals on the basis of disability, and requires affirmative action by
covered prime contractors and subcontractors to employ and advance in employment
qualified individuals with disabilities.

 

(i)                                     Interpretation. Unless the context of
this Agreement otherwise requires, (i) words of any gender include each other
gender; (ii) words using the singular or plural number also include the plural
or singular number, respectively; (iii) the term “hereof,” “herein,” “hereby”
and similar or derivative words refer to this entire Agreement; (iv) the term
“Section” refers to the specified section of this Agreement; (v) the word “or”
will be deemed to include both its disjunctive and its conjunctive meaning; and
(vi) the term “including” and similar or derivative words will be deemed to be
followed by the words “without limitation.” Whenever this Agreement refers to a
number of days, that number will refer to calendar days unless business days are
specified. As used herein, “business day” means any day other than Saturday,
Sunday or any day on which banks located in the City of New York are authorized
or obligated to close.  The use of the masculine, feminine or neuter gender
herein shall not limit any provision of this Agreement.

 

(j)                                    The Company and Parent shall be jointly
and severally liable for all obligations of each other hereunder.

 

(k)                                 The parties confirm that Consultant is
deemed to have resigned from all offices and directorships, if any, held by
Consultant with the Company or its Affiliates (as defined in the Employment
Agreement) on the Employment Termination Date.

 

8

--------------------------------------------------------------------------------


 

The parties have executed this Agreement as of the date first written above.

 

 

ALPHABET HOLDING COMPANY, INC.

 

 

 

 

 

By:

/s/ Karla Packer

 

Name:

Karla Packer

 

Title:

Senior Vice President Human Resources

 

 

 

 

 

 

 

NBTY, INC.

 

 

 

 

 

 

 

By:

/s/ Karla Packer

 

Name:

Karla Packer

 

Title:

Senior Vice President Human Resources

 

 

 

/s/ Glenn Schneider

 

Consultant

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

10

--------------------------------------------------------------------------------


 

Exhibit B

 

11

--------------------------------------------------------------------------------
